DETAILED ACTION
1	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
EXAMINER’S AMENDMENT
2	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Burton A. Amernick on April 13, 2021.
The application has been amended as follows: 
In the claims:
In claim 20, at line 2, replace “an” by  -- the --.
In claim 20, at line 2, delete the word “comprising:” .
In claim 20, at line 2, after the word “composition” insert -- , as defined in Claim 1. --.
In claim 20, delete lines 3-7.
3	Claims 1-21 are allowed.




4	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 2009/0151087 A1) teaches an anhydrous hair dyeing composition comprising oxidation dyes, oxidizing agents include a complex of hydrogen peroxide and wherein the anhydrous dyeing composition also comprises polymers comprising  heterocyclic vinyl monomers (see page 1, paragraphs, 0013-0016). However, the closest prior art of record (US’ 087 A1) does not limit the oxidizing agents to only alkali metal percarbonates, alkaline-earth percarbonates and mixture thereof as claimed. Further, the closest prior art of record (US’ 087 A1) also does not teach or disclose the packaging article as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of keratin fibers dyeing formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761